Fill in this information to identify the case:

Debtor 1
                 Marco Antonio Henry
Debtor 2
                 n/a
(Spouse, if filing)
United States Bankruptcy Court for the: Eastern District of Michigan
                                                                        (State)
Case number 16-51736-mlo


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See bankruptcy rule 3002.1
Name of creditor: Seterus, Inc., as authorized subservicer for                    Court claim no. (if known): 11-1
Federal National Mortgage Association ("Fannie Mae"), a
corporation organized and existing under the laws of the
United States of America

                                                                                  Date of payment change:
                                                                                  Must be at least 21 days after date             11/1/2018
Last four digits of any number you use to                                         of this notice
identify the debtor's account:                           7665


                                                                                  New total payment:                              $1,899.41
                                                                                  Principal, interest, and escrow, if any
Part 1:                Escrow Account Payment Adjustment

Will there be a change in the debtor's escrow account payment?


 No                      Yes Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law.
 Yes                     Describe the basis for the change. If a statement is not attached, explain why: _________________________________



                          Current escrow payment:        $690.51                            New escrow payment:               $626.27

Part 2:                Mortgage Payment Adjustment
Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable rate
note?

 No
 Yes Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is
               not attached, explain why:

      Current interest rate:                         %                  New interest rate:                                    %

      Current principal and interest payment:          $1,273.14        New principal and interest payment:            $1,273.14

Part 3:               Other Payment Change

Will there be a change in the debtor's mortgage payment for a reason not listed above?
 No
 Yes Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
               agreement. (Court approval may be required before the payment change can take effect)
                Reason for change:

                 Current mortgage payment:       $1,963.65                                 New mortgage payment:            $1,899.41


Official Form 410S1                                     Notice of Mortgage Payment Change                                                Page 1
            16-51736-mlo               Doc 69         Filed 12/05/18              Entered 12/05/18 14:48:03                     Page 1 of 6
Debtor 1        Marco Antonio Henry                                                             Case number (if known)   16-51736-mlo
                First Name       Middle Name            Last Name



Part 4:           Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box

     I am the creditor

     I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.


           /s/ Michael P. Hogan                                                                   Date     12/5/2018
    Signature



Print:                  Michael P. Hogan                  P63074                 Title   Bankruptcy Attorney
                        First name        Middle Name     Last name



Company                 SCHNEIDERMAN & SHERMAN, P.C.


Address                 23938 Research Drive, Suite 300
                        Number                 Street

                        Farmington Hills, Michigan 48335
                        City                   State                  Zip Code



Contact phone           248-539-7400                      Email: mhogan@sspclegal.com




Official Form 410S1                                      Notice of Mortgage Payment Change                                          Page 2
           16-51736-mlo               Doc 69            Filed 12/05/18            Entered 12/05/18 14:48:03               Page 2 of 6
                                             Disclaimer

   Please note the “Present Payment” in the amount of $1,816.03 referenced in the Escrow Account
Disclosure Statement attached to this Notice of Mortgage Payment Change is the payment the Debtor is
  contractually due for under the terms of the mortgage. However, the Debtor’s current post-petition
 payment amount prior to the payment change reflected in this notice is $1,963.65 as set forth herein.




     16-51736-mlo      Doc 69    Filed 12/05/18     Entered 12/05/18 14:48:03      Page 3 of 6
                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN

In The Matter of:                                                   Chapter 13
                                                                    Case 16-51736-mlo
Marco Antonio Henry                                                 Judge Oxholm


STATE OF MICHIGAN
COUNTY OF OAKLAND

                                          PROOF OF SERVICE

I hereby certify that on the 5th day of December, 2018, I electronically filed the foregoing Notice of
Mortgage Payment Change using the ECF system which will send notification of such filing to the
following:

Brian J. Small                                  Tammy L. Terry
30150 Telegraph Road                            Buhl Building
Suite 444                                       535 Griswold
Bingham Farms, MI 48025                         Suite 2100
                                                Detroit, MI 48226

And I hereby certify that I have mailed by United States Postal Service to the following
non-ECF participants:


Marco Antonio Henry
44036 Elm Drive
Sterling Heights, MI 48313

I certify under penalty of perjury that the foregoing is true and correct.

                                           /S/ Michael P. Hogan
                                           Michael P. Hogan (P63074)
                                           mhogan@sspclegal.com
                                           Attorney for
                                           Seterus, Inc., as authorized subservicer for Federal National
                                           Mortgage Association ("Fannie Mae"), a corporation organized
                                           and existing under the laws of the United States of America
                                           23938 Research Drive, Suite 300
                                           Farmington Hills, Michigan 48335
                                           248-539-7400




      16-51736-mlo       Doc 69     Filed 12/05/18      Entered 12/05/18 14:48:03       Page 4 of 6
                                            Representation Of Printed Document                                  Business Hours (U.S. Continental Local Time)
                                                                                                                               Monday-Friday 8 a.m. to 5 p.m.
   PO Box 1077
                                                                                                                                                Phone 866.570.5277
   Hartford, CT 06143-1077
                                                                                                  ESCROW ACCOUNT STATEMENT
                                                                                               Analysis Date:                       11/29/18
                                                                                               Loan Number:
                                                                                              Current Payment                       New Payment Effective
                                                                                                                                          01/01/19
         MARCO A HENRY                                                               Principal and                         Principal and
         c/o BRIAN J SMALL ATT AT LAW                                                Interest                    $1,204.81 Interest*                        $1,273.14
         30150 TELEGRAPH RD STE 444
         BINGHAM FARMS MI 48025-4549                                                 Escrow                        $611.22 Escrow                             $584.57
                                                                                                                           Escrow Shortage
                                                                                                                           or Deficiency                       $41.70
                                                                                     Total Current                         Total NEW
                                                                                     Payment                     $1,816.03 Payment*                         $1,899.41
                                                                                     * The principal and interest payments reflect the contractual amount due under
                                                                                       the note, which can be modified with a mutually agreed upon payment plan.
                                                                                       In addition, the new principal and interest payment and the total new payment
                                                                                       may not reflect any changes due to interest rate adjustments. You will receive
                                                                                       a separate notice for interest rate adjustments.

                       NEW MORTGAGE PAYMENT NOTICE AND ESCROW ACCOUNT DISCLOSURE STATEMENT
 Seterus, Inc. is the servicer of the above referenced loan. In accordance with federal guidelines, your escrow account is reviewed at least once a year
 to determine if sufficient funds are available to pay your taxes and/or insurance. Your escrow payment will be a minimum of the total anticipated
 disbursements divided by the number of scheduled installments due in the next 12 months. This payment will increase if you have a post-petition
 shortage and/or deficiency. This statement provides a history of actual escrow account activity and a projection of the escrow account activity for the
 next 12 months.

 Our records indicate a petition for Bankruptcy was filed on August 24, 2016. Pursuant to that petition, we have filed a proof of claim with the
 Bankruptcy court. Any shortage and/or deficiency listed under the Proof of Claim section will be excluded from your future scheduled escrow
 payment as these amounts will be added to your pre-petition arrearage and collected in your bankruptcy plan payment.



  ANTICIPATED DISBURSEMENTS                         ESCROW ACCOUNT PROJECTIONS FOR THE NEXT 12 MONTH ESCROW CYCLE
           January 2019                                                    Anticipated Activity
         to December 2019
                                                                            Payments to        Payments from                                          Projected
HAZARD INS                      $1,917.00                                                                                   Description
                                                                             Escrow               Escrow                                              Balance
CITY                            $5,097.83
                                            Beginning Balance**                                                                                        $2,184.45
Total Disbursements             $7,014.83
                                            Post Petition Beg Bal*                                                                                      $2,838.48
                                            Date
                                            01/01/2019                        584.57                       0.00                                          3,423.05
                                            02/01/2019                        584.57                       0.00                                          4,007.62
                                            03/01/2019                        584.57                       0.00                                          4,592.19
Bankruptcy File
                                            04/01/2019                        584.57                       0.00                                          5,176.76
Date                     August 24, 2016    05/01/2019                        584.57                  1,917.00- HAZARD INS                               3,844.33
                                            06/01/2019                        584.57                       0.00                                          4,428.90
Pre-Petition Escrow                         07/01/2019                        584.57                       0.00                                          5,013.47
                                            08/01/2019                        584.57                  4,929.31- CITY                                       668.73
Shortage/Deficiency as           $654.03    09/01/2019                        584.57                       0.00                                          1,253.30
of Analysis Date                            10/01/2019                        584.57                       0.00                                          1,837.87
                                            11/01/2019                        584.57                       0.00                                          2,422.44
                                            12/01/2019                        584.57                    168.52- CITY                                     2,838.49
                                            Total                               $7,014.84            $7,014.83-
                                            Under federal law, your lowest monthly balance in the escrow account should not have exceeded $1,169.14, or 1/6 of the
*Post Petition Beg Bal = The
                                            total anticipated payments from your escrow account. Your lowest escrow balance was $668.73.
post-petition portion of the escrow
starting balance                            The escrow account has a pre-petition and post-petition shortage and/or deficiency. A deficiency, if applicable, is the
                                            amount of negative balance in the escrow account, which can occur when funds that have been paid from the escrow
                                            account exceed the funds paid to the escrow account. An escrow shortage occurs when the escrow balance is not enough
                                            to pay the estimated items and any additional reserve deposits that need to be paid during the next 12 months. The
**Beginning balance = Starting balance      pre-petition shortage and/or deficiency is accounted for on the POC and will be collected as part of your pre-petition
less any unpaid escrow disbursements        plan payment. The projected beginning balance of your escrow account is $2,838.48. Your required beginning balance
                                            according to this analysis should be $3338.89. This means you have a post-petition shortage and/or deficiency of
                                            $500.41. For your convenience, we have spread this post-petition shortage and/or deficiency over the next 12 installments
                                            and included this amount in your escrow payment.




The Real Estate Settlement Procedures
Act (RESPA) allows us to collect and
maintain up to 1/6 of your total
disbursements in your escrow account
at all times, unless prohibited by state
law. This cushion covers any potential
increases in your tax and/or insurance
disbursements. Cushion selected by
servicer: $1,169.14.




              16-51736-mlo             Doc 69        Filed ***Continued
                                                            12/05/18 on Entered 12/05/18 14:48:03
                                                                         Reverse***
                                                                                                                                   Page 5 of 6
                                                                      INTERNET REPRINT
                                                                                       Representation of Printed Document

                                                               ESCROW ACCOUNT HISTORY
This is a statement of actual activity in your escrow account from November 2018 to December 2018. This history compares the projections from your
last escrow analysis or initial disclosure and the actual activity in your account. If a prior escrow analysis was not conducted during this historical
period, the projected escrow balance will be zero.

                                                     ACTUAL ESCROW ACCOUNT HISTORY
                       Payments to Escrow                     Payments from Escrow                          Description                           Escrow Balance
                    Projected         Actual                  Projected      Actual                                                          Projected        Actual
Beginning
Balance                                                                                                                                      $2,431.43         $3,260.01-
Date
11/01/18                631.15           4,969.05 *               46.58-             46.58- MORTGAGE INS                                      3,016.00           1,662.46
12/01/18                631.15               0.00 *               46.58-               0.00 * MORTGAGE INS                                    3,600.57           1,662.46
12/01/18                  0.00               0.00                168.52-               0.00 CITY                                              3,432.05           1,662.46

Total               $1,262.30           $4,969.05               $261.68-           $46.58-
* indicates a difference from a previous estimate either in the date or the amount.
** indicates escrow payment made during a period where the loan was paid ahead.
NOTE – This analysis was prepared in advance of the escrow payment change date. Therefore, the projected beginning balance for the next 12 months
estimates that you have paid all the required scheduled installments as shown in your actual account history and that all scheduled disbursements have
been made from your escrow account.


                                                                       IMPORTANT DISCLOSURES
COLORADO: Seterus, Inc. maintains a local office at 355 Union Boulevard, Suite 250, Lakewood, CO 80228, 888.738.5576. NEW YORK CITY: 1411662,
1411665, 1411669. OREGON: Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call
866.814.9710 or visit http://dfr.oregon.gov. TEXAS COLLATERAL ONLY: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER
HOTLINE IS AVAILABLE AT 877.276.5550. A complaint form and instructions may be downloaded and printed from the Department’s website located at www.sml.texas.gov
or obtained from the department upon request by mail at the address above, by telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




THIS COMMUNICATION IS FROM A DEBT COLLECTOR AS WE SOMETIMES ACT AS A DEBT COLLECTOR. WE ARE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. HOWEVER, IF YOU ARE IN BANKRUPTCY OR RECEIVED A
BANKRUPTCY DISCHARGE OF THIS DEBT, THIS LETTER IS NOT AN ATTEMPT TO COLLECT THE DEBT. THIS NOTICE IS BEING FURNISHED FOR
YOUR INFORMATION AND TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS. IF YOU RECEIVE OR HAVE RECEIVED A DISCHARGE OF THIS
DEBT THAT IS NOT REAFFIRMED IN A BANKRUPTCY PROCEEDING, YOU WILL NOT BE PERSONALLY RESPONSIBLE FOR THE DEBT. SEE
IMPORTANT DISCLOSURES IN THIS LETTER.



                16-51736-mlo               Doc 69          Filed 12/05/18              Entered 12/05/18 14:48:03                        Page 6 of 6
                                                                   INTERNET REPRINT
